Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendments filed on December 22, 2021.
Claims 5-6 are canceled.
Claims 1 and 4 are amended.
Claims 1-4 and 7-10 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 4, 220,077, herein, Miller) in view of Rummage (US Pub. No. 2008/0156927 A1).
Regarding claim 1, Miller discloses a tube making and cutting apparatus (Fig. 1), comprising: 
a fixed rod (10); 
a winding mechanism (“winding belt”) arranged adjacent to the fixed rod, wherein the fixed rod and the winding mechanism receive label (14, 16) and then the winding mechanism spirally winds the label around the fixed rod to form tube (11) (Col. 2, ln 64-Col. 3, ln 5); 
an angle measurement unit (44, 46, 47) for measuring an angle (θ) of the label (16) relative to the fixed rod (Figs. 1 and 2) (Col. 3, ln 66-Col. 4, ln 1); 
a length measurement unit (21, 22, 23) arranged upstream of the fixed rod and the winding mechanism (Fig. 1), for measuring a conveyed length of the label (“detect the position of the edge of the label…amount of travel of the label” – Col. 3, lns 58-65); 
a cutter (24) arranged adjacent to the fixed rod for cutting off the label formed on the fixed rod (Fig. 1); 
28, 29) coupled to the cutter and operable to adjust a speed at which the cutter is moved along the fixed rod according to the angle and the conveyed length (Col. 3, lns 20-42 and Col. 4, lns 9-11 and 20-25); and 
a calculation unit (“basic control system” –Col. 3, ln 37, Fig. 4) that is in electrical connection with the angle measurement unit (44, 46, 47), the length measurement unit (21, 22, 23), and the drive mechanism (28, 29) and is operable to calculate a producing speed of the paper tube according to the angle (θ) and the conveyed length and is operable to control the speed at which the cutter is driven (“while the knives 24 are engaged with the tube 11, the carriage 30, the tube, and the anvil 13 are moving in the same direction at the same speed” – Col. 3, lns 34-36) by the drive mechanism to move according to the producing speed of the paper tube (Col. 3, lns 20-42 and Col. 4, lns 9-11 and 20-25), 
Miller does not expressly disclose that the tube is a paper tube; that the winding mechanism is a paper tape winding mechanism; and that the calculation unit receives a radius of the fixed rod and a width of the paper tape and is operable to calculate the producing speed of the paper tube according to the angle, the conveyed length, the radius of the fixed rod, and the width of the paper tape.
Rummage teaches a paper tube (“paperboard tube 12” – Para [0018]); and a paper tape winding mechanism (32 – Fig. 5); and calculating an angle (α) according to the radius of the fixed rod, and the width of the paper tape (“a suitable winding angle α that is determined, based on the diameter of the mandrel and the width of the ply 14” – Rummage, Para [0021]).
paper tube and that the winding mechanism is a paper tape winding mechanism as taught by Rummage in order to make the tube recyclable to further protect the environment and to modify the apparatus so that the calculation unit receives a radius of the fixed rod and a width of the paper tape and is operable to calculate the producing speed of the paper tube according to the angle, the conveyed length, the radius of the fixed rod, and the width of the paper tape as taught by Rummage in order to obtain a save materials and paper tube of the desired size.

Regarding claim 2, Miller in view of Rummage teaches the paper tube making and cutting apparatus as recited above, wherein the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that when the driving roller rotates and drives the belt to wind the paper tape around the fixed rod to form the paper tube (See 32 in Rummage, Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Miller so that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the 

Regarding claim 3, Miller in view of Rummage teaches the paper tube making and cutting apparatus as recited above, further comprising at least one slide rail (Miller, 27), which is coupled, by means of at least one sliding block (Miller, 30), to the cutter, wherein the drive mechanism drives the cutter and the sliding block to move along the slide rail (Miller, Col. 3, lns 20-30).

Regarding claim 7, Miller discloses the method for making a tube (11), comprising: 
measuring (via 21, 22, 23) a conveyed length of at least one label (14, 16); 
conveying the label to a fixed rod (10) and a winding mechanism (“winding belt”) (Col. 2, ln 64-Col. 3, ln 5);
measuring (via 44, 46, 47) a feed-in angle (θ – Figs. 1 and 2) of the label (16) relative to the fixed rod (Col. 3, ln 66-Col. 4, ln 1); 
wrapping the label (16) around the fixed rod to form a tube (11) (Fig. 1); and 
adjusting (via 28, 29) a speed at which a cutter (24) is movable along the fixed rod according to the conveyed length and the feed-in angle (Col. 3, lns 20-42 and Col. 4, lns 9-11 and 20-25).
paper tube and that the winding mechanism is a paper tape winding mechanism.
Rummage teaches a paper tube (“paperboard tube 12” – Para [0018]) and a paper tape winding mechanism (32 – Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Miller so that the tube is a paper tube and that the winding mechanism is a paper tape winding mechanism as taught by Rummage in order to make the tube recyclable to further protect the environment.

Regarding claim 8, Miller in view of Rummage teaches the method as recited above, the method further comprising: measuring (via Miller, 44, 46, 47) an angle (θ – Miller, Figs. 1 and 2) between the paper tape winding mechanism and the fixed rod to calculate the feed-in angle of the paper tape relative to the fixed rod (Miller, Col. 3, ln 66-Col. 4, ln 1); 

Regarding claim 9, Miller in view of Rummage teaches the method as recited above, further comprising: obtaining a radius of the fixed rod and a width of the paper tape; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape (“a suitable winding angle α that is determined, based on the diameter of the mandrel and the width of the ply 14” – Rummage, Para [0021]).
.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 4, 220,077, herein, Miller) in view of Rummage (US Pub. No. 2008/0156927 A1) and further in view of Drummond et al. (US Patent No. 6,270,004 B1, herein, Drummond).
Regarding claim 4, Miller in view of Rummage teaches the paper tube making and cutting apparatus as recited above.
Miller in view of Rummage does not expressly disclose at least one transportation roller, which is arranged the upstream of the fixed rod and the paper tape winding mechanism to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length inspection unit being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveyed length of the paper tape.
Drummond teaches at least one transportation roller (40), which is arranged the upstream of the fixed rod (47) and the paper tape winding mechanism (51) to convey the paper tape (14) to the fixed rod and the paper tape winding mechanism, the length 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Miller in view of Rummage with at least one transportation roller, which is arranged the upstream of the fixed rod and the paper tape winding mechanism to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length inspection unit being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveyed length of the paper tape as taught by Drummond in order further control the advancement of the paper table around the fixed rod.
Examiner interprets the length inspection unit disclosed by Miller to be connected to the transportation roller since it is connected to the paper tape which passes over the transportation roller (See Miller, Fig. 1).

Regarding claim 10, Miller in view of Rummage teaches the method as recited above.
Miller in view of Rummage does not expressly disclose the steps of obtaining a width of an overlapping zone of adjacent portions of the paper tape of the paper tube; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape, and the overlapping zone. 
Miller, 48 – Fig. 2) of adjacent portions of the paper tape of the paper tube; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape, and the overlapping zone. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Miller in view of Rummage with the steps of obtaining a width of an overlapping zone of adjacent portions of the paper tape of the paper tube; and adjusting the speed at which the cutter is movable along the fixed rod according to the conveyed length, the feed-in angle, the radius of the fixed rod, and the width of the paper tape, and the overlapping zone as taught by Drummond in order further control the advancement of the paper table around the fixed rod.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that
“This determination of position for cutting along a tube is different from a calculation of a producing speed of a paper tube. This teaching in Miller is distinct from calculating a producing speed of the paper tube according to the angle and the conveyed length, as required by Claims 1 and 7…Rather than control the speed at which a cutter is driven according to a calculated producing speed of the paper tube, as required by Claims | and 7, the basic control system in Miller obtains a position-change command which is sent to servomotor 28 to execute to change the position of knives 24. See Miller, col. 4, lines 26-31. Therefore, Miller is silent regarding controlling the speed at which a cutter is driven according to a producing speed of the paper tube, required in Claims 1 and 7.”
This is not persuasive for the following reasons:
Examiner interprets the calculation unit disclosed by Miller to be operable to calculate a producing speed of the paper tube since it performs the same function of controlling the speed at which the cutter is driven. Although Miller relies on the position of the cutter relative to the paper tube for this operation, Examiner interprets the control system to be operable to calculate a producing speed because speed is a function of position and time. Since the cutter changes its position in a time that is synchronous with the paper tube, the producing speed is able to be calculated. Therefore, examiner maintains the rejection as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

March 26, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731